FILED
                            NOT FOR PUBLICATION                            OCT 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30214

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00169-JLR-1

  v.
                                                 MEMORANDUM*
DEVON JACKSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted August 18, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Devon Jackson appeals from the district court’s judgment and challenges his

guilty-plea conviction and 96-month sentence for distribution of a controlled

substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and money

laundering, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 2. Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Jackson’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Jackson the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Jackson’s conviction.

We accordingly affirm his conviction.

         Jackson has waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Jackson’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.